﻿



Let me join the speakers who have preceded me and extend Botswana's heartfelt congratulations to you, Sir, on your election to the presidency of the General Assembly at its forty-third session. Your country and my own enjoy the happiest of relations, and it is with great pleasure that I assure you of my delegation's unstinting support and good wishes as you pilot the deliberations of this session.
Your predecessor, the eminently respected Deputy Foreign Minister of the German Democratic Republic, Mr. Peter Florin, deserves the fullest measure of our gratitude for the very able manner in which he guided the work of the forty-second session. We will miss his unshakeable composure in the face of even the most trying circumstances.
Before I turn to the issues before us, let me reiterate on behalf of my country and my delegation our sincere condolences to the peoples of Jamaica and Bangladesh, who have recently fallen victim to natural disasters due to cyclones and monsoons. Precious human and animal lives have been lost, and untold damage to property has been registered. We hope the international community will be generous in its response to those two Member States' appeal for assistance. ,
This year, 1988, has been a watershed year for the United Nations despite the intractable financial and other problems the Organization has continued to face. With patience, perseverance and a complete understanding of the workings of world politics and diplomacy, our Secretary-General has demonstrated to us all that the United Nations is alive and well and capable of responding decisively to the crises of our troubled world, given the active support of its Members. Never before have we witnessed such prevalent and pervasive rumblings of peace occurring, as they have, in such a torrent, thanks to our Secretary-General's unyielding tenacity of purpose. We salute him and his team of men and women here at Headquarters and abroad, who have given the best of themselves and even risked their very lives in the service of world peace.
In this regard, I wish to congratulate the Secretary-General and the United Nations peace-keeping forces on the forces having been awarded the Nobel Peace Prize for 1988.
Yet we cannot pretend that all is well in our Organization. We are all aware of the serious financial crisis the Organization is facing even as it is called upon to undertake a multiplicity of missions all over the world. How ironical: Even as the United Nations is daily demonstrating its capacity to fulfil its mission as the instrument of peace in the world, given the necessary wherewithal, we are told it must reform itself in order to earn the right to have, or to receive, the financial resources which are due to it in accordance with its Charter. The result is that the Organization has no resources to perform the most central and sacred of its duties: the maintenance of international peace and security.
The efficient deployment of resources by the United Nations is not the unilateral concern and preoccupation of one Member or a few Members; it is the common concern and preoccupation of all of us. That is why we all supported the work of the Group of 18 and its report, and continue to do so. The report of the Group of 18 vas, in our view, never intended to transform the United Nations into a plaything of the big contributors. Its purpose was to improve the functioning of the administrative and budgetary management of the United Nations, and not to  introduce weighted voting by stealth. It is in the interest of all of us to live up to our obligations under the Charter by the payment of our financial contributions to the Organization.
There has been a marked improvement in the international situation since the last session. There is a flowering spirit and atmosphere of rapprochement between the super-Powers, so happily evidenced by the signing of the Treaty on the Elimination of Intermediate-Range and Shorter-Range Missiles - INF Treaty - the first of its kind in this cold-war era, and by the current negotiations on the reduction of strategic nuclear arsenals by 50 per cent, h welcome sense of realism about the dangerous folly of the philosophy of peace through nuclear terror seems to have taken root in both the East and the West. We have not seen the end - or the beginnings of the end - of the cold war not yet. But there are encouraging signs that at least the Powers that hold the destiny of our world in their hands are prepared to coexist peacefully across the chasm of their mutual suspicions and animosities.
The recent rapprochement of the super-Powers should augur well for international peace and co-operation. Co-operation of the super-Powers in the adoption and implementation of Security Council resolution 598 (1987), on the Iran-Iraq war, for instance, would have been wishful thinking only a year ago, not to mention the pleasant novelty that is Moscow's and Washington's apparent convergence of purpose and interest in the ending of violence and strife in south-western Africa. This is a development we must welcome with genuine enthusiasm, because the efficacy of the United Nations in general and of the Security Council in particular rests on the willingness and readiness of the super-Powers, in the first instance, to co-operate in carrying out the vital decisions of this world body. Their urge to wage their ideological war through reckless resort to their veto power in the Security Council will recede as they begin to reap the benefits of co-operation and as they realize that the United Nations is in fact the best vehicle for the promotion of their own interests.
Though the stability of our world remains precarious, we have every reason to breathe a sigh of relief that some of the roost painful regional conflicts that have often threatened ignition of a global conflagration seem to be ready for resolution. As we meet here, the withdrawal of foreign forces is in progress in Afghanistan, a non-aligned South-West Asian nation that has endured a painful war since the turn of the 1980s. Thanks to the mediation of the United Nations and the unswerving determination of so many of us in this Assembly to stand by the people of Afghanistan in their time of trial and tribulation, a new era has begun in that war-weary country, an era which we pray and hope will be crowned with peace and stability. 
Even painfully hapless Kampuchea has become the subject of a growing series of consultative encounters among the countries of the region. The Jakarta consultations of 25 to 28 July 1988 are among those encounters, which we hope represent the beginning, however tentative, of the end of the terrible carnage that has been the lot of that tormented country for so long. For our pact, here at the United Nations, and at this session, the message must remain clear, unequivocal and uncompromising. Kampuchea belongs to its own people and in no circumstances should the United Nations, by silence or indifference, give comfort to the presence of foreign troops in that country of South-Eastern Asia. The people of Kampuchea, like those of Afghanistan, must be left alone to regain their inalienable right to self-determination after many decades of suffering.
We are somewhat encouraged by the visible signs of contact between the two Koreas, Our great hope is for this development to assume a more meaningful dimension leading to the peaceful reunification of Korea and this, to our understanding, can be fostered only through dialogue among the Korean people themselves; without external interference.
The Middle East remains a hotbed of strife and conflict. Although Iran and Iraq are currently seized of the arduous task of laying the foundations for a durable peace, the rest of that part of the world continues to endure turmoil. The tragedy of Lebanon remains unmitigated. Its territorial integrity continues to be flouted and violated with reckless abandon. We insist that Lebanon be left alone to seek its own path to Its own salvation. Keeping that tortured country in a permanent state of internecine strife does no service to the cause of peace in the Middle East. 
The heartrending scenes that flash almost daily on television screens, depicting what passes for life in the West Bank and Gaza, are horrid indeed. For us from Southern Africa such scenes are a painful reminder of the horrors of apartheid. No day passes without an innocent and defenceless Palestinian demonstrator being maimed or shot dead for wanting to be free in the land of his or her ancestors. And we honestly wonder by what logic the senseless carnage on the West Bank and in Gaza and other occupied Arab lands is supposed to enhance the security and survival of the State of Israel, or of any other nation in the area.
We remain convinced that for Israel, as for the rest of the Arab world, including Palestine, there is only one sensible and realistic path to salvation and survival - the path of mutual accommodation and acceptance. We commend to all countries of the region the resolving of their differences through negotiation rather than by the use of force or confrontation.
In the South Pacific the people of New Caledonia continue to invest their hopes in the traditional anЂ mandatory responsiveness of this our United Nations as a vital and crucial complement to their own efforts to achieve self-determination. We take the view that New Caledonia is a legitimate candidate for self-determination under General Assembly resolution 1514 (XV) of 1960 and Chapter XI, Article 73, of the Charter.
In Central America peace and stability still remain a distant dream. The peace agreement signed by the five Presidents of Central America in Guatemala on 7 August 1987 has not served the lofty purpose for which it was intended. The agreement has not been found to be in any way so flawed as to be un-implementable rather it has become a bone of contention in the debate on how peace and democracy can be achieved in Central America. There are those in the region who hold the view that more aid to keep the flame of the contra revolution in Nicaragua will do the trick, that anything else can only prolong the agony of the people of Central America, and Nicaraguans in particular. We beg to differ. We continue to support the Central American peace agreement and urge that it be implemented without delay.
In South America, the Falklands/Malvinas Islands dispute remains a source of concern and anxiety to us all. There does not seem to be any meaningful effort on the part of the parties concerned to work towards the resolution of the dispute. The bitterness of the 1982 conflict over the islands has lingered on and is clearly serving as an impediment to the resumption of the pre-1982 negotiations on the future of the Islands. Our view is that neither Argentina nor the United Kingdom can escape the fact that the only way for the Falklands/Malvinas dispute to end is for them to negotiate. We therefore appeal to the two countries to proceed to the conference table without delay.
Allow me now to focus attention on my own region of southern Africa. No changes of major consequence have come about in the political fortunes of the region since the last session, even though there has been a lot of talk going on since May this year. This Assembly has already been fully briefed on the talks, the quadripartite meetings involving Angola, Cuba, South Africa and the United States, with a view to finding peace for what is called south-western Africa, namely, Angola and Namibia.
To the extent that the talks have so far produced some results that we can live with, inasmuch as they have not prejudiced any principles we hold dear in southern Africa, we certainly welcome them. For us the bottom line, the irreducible minimum demand, is independence for Namibia through the implementation of Security Council resolution 435 (1978) and respect for the inviolability of the territorial integrity and sovereignty of the People's Republic of Angola. Nothing less is acceptable. 
In South Africa itself nothing less than the total abolition of apartheid is acceptable. Even if the quadripartite talks succeed in bringing about peace in Angola and the implementation of Security Council resolution 435 (1978) in Namibia, the root cause of the problems of southern Africa as a whole will still remain unresolved. Apartheid in South Africa will continue to pose a threat to all the people of the region as it seethes with fury, waiting to erupt like a volcano, unless it is eradicated without further delay.
Botswana would like to believe that the South African authorities have realized that the use of military force, such as the invasion and occupation of parts of southern Angola, was a dangerous venture which served no useful purpose as regards South Africa itself or the region as a whole. For our part, we would like to reaffirm our faith in the principle of peaceful resolution of disputes, which we commend to the authorities in Pretoria. But we are concerned that time is fast running out.
In order to create a climate productive to negotiations, the state of emergency must be lifted and all political prisoners and detainees released. Nelson Mandela and Zephania Mathopeng must be released, not only because of their age or illness but also because their continued incarceration deprives South Africa of what may be its only hope for salvation. Nelson Mandela, in particular, is the embodiment of the aspirations of the oppressed majority people in South Africa and there can be no meaningful negotiations while he remains incarcerated.
The violence of apartheid is the issue in South Africa, not the reaction of the African National Congress to it. That is what is to be negotiated; the end of the violence of apartheid and the democratization of South Africa, so that all its people, black and white, may at long last live in peace in a just society. Apartheid is the source of destabilisation and destruction in southern Africa. The front-line and other neighbouring States, some more than others, have all suffered as a direct consequence of apartheid. My own country has had continuously to run the gauntlet of South Africa's State terrorism, bomb explosions and murder and maiming of its citizens and South African refugees under its care, all for no other reason than the simple fact that we have become one of Pretoria's most readily available scapegoats as the anti-apartheid strife intensifies inside South Africa itself.
Look at the destabilization the destruction, that has been wreaked upon Angela and Mozambique over the years by South Africa and its proxy armies of bandits, all in an attempt by Pretoria to preserve apartheid, For thE People's Republic of Mozambique, in particular, the United States State Department report issued earlier this year says it all. Nothing could be more horrifying, more heart-rending, than the revelations of that report, which we hope will awaken the conscience of those who support the objectives of the RENAMO bandits.
Of late South Africa has launched a diplomatic offensive to conduct dialogue with African countries and thus break out of the prevailing state of diplomatic isolation it has brought upon Itself. This offensive will not help solve South Africa's internal problem. The solution roust be found inside South Africa by conducting meaningful dialogue with genuine leaders of the whole spectrum in that country.
Elsewhere in our continent we continue to be troubled by lack of progress in the search for a lasting solution to the question of Western Sahara. We continue to uphold the principle that the people of Western Sahara, like all other colonial peoples, are entitled to exercise their right to self-determination. In this regard, we commend the United Nations and the Organization of African Unity (OAU) for their tireless efforts to find a lasting solution to the question.
  

The question of the Camorian island of Mayotte will never cease to exercise our minds so long as it remains unresolved. We therefore urge the French Republic and the Islamic Federal Republic of the Comoros to negotiate a peaceful settlement of the dispute.
Cyprus remains a nagging issue here at the United Nations and in the Non-Aligned Movement and the Commonwealth. We are adamant in our conviction that the solution to the problems of this divided island lies in the cultivation of mutual confidence between the Greek and Turkish communities. The current bi-communal talks must therefore be encouraged so that they may succeed. We continue to call for the withdrawal of foreign troops, as that would contribute towards a peaceful resolution of the dispute. We urge all concerned to co-operate with the Secretary-General in his untiring efforts to reach some accommodation.
The international economic system continues to be a cause of concern. Economic growth decelerated in the Western industrialized countries from 2.9 per cent in 1986 to 2.3 per cent in 1987. Because of their fear of high rates of inflation such as were experienced in the early 1980s, those countries refrained from providing the stimulus to their economies that would have maintained, or even accelerated, their rates of economic growth.
The impact of this economic sluggishness in the Western industrialized nations was felt in the developing countries, where the rate of economic growth slowed from 4 per cent in 1986 to 3.3 per cent in 1987 with the rate of population growth in many of the developing countries still in excess of 3 per cent per annum, this implies stagnation in the standards of living of the people. And even here it should be noted that most of the growth in the developing countries was recorded in the newly industrializing countries of Asia. Growth in African countries as a group either stagnated or was negative. 
For the developing countries the prices of primary exports rose slightly, for others the prices of exports remained depressed. The rapid increases in the prices of manufactured imports led to a serious deterioration in the terms of trade for the developing countries and aggravated inflationary pressures within their economies. They experienced considerable strain on their foreign exchange reserves because of the inadequate purchasing power of their export earnings. The debt-service burden, in conjunction with the inadequate levels of export earnings greatly constrained the resources available for development and resulted in less than satisfactory economic performance.
The issue of indebtedness has attracted considerable attention recently, both at the international level and within the African region. Some donor countries and financial institutions have undertaken to convert some loans to grants, extend some grace periods and maturities on outstanding debt and reschedule debt payments. These concessions are expected to provide much-needed relief. The programme co-ordinated by the World Bank is designed to provide concessional assistance, on terms of the International Development Association (IDA) type, to heavily indebted IDA-eligible countries in Africa which are implementing structural adjustment programmes. It is hoped that the benefits accruing from these developments will not be offset by a further deterioration in the terms of trade or a reduction in current levels of resource transfers.
As 1988 draws to a close, despite the many favourable outcomes that have been recorded on the African and world economic fronts, there are various disturbing signs of accelerating inflation, rising interest rates, weakening commodity market prices and growing protectionism in the industrialized world that threaten to disrupt the modest gains that have been achieved. 
Last, but not least, my delegation welcomed at the outset the historic signing of the Treaty on the Elimination of Intermediate-Range and Shorter-Range Missiles - INF Treaty - and the ongoing negotiations on the reduction of strategic arsenals. That is concrete progress at the bilateral level. We hope that the momentum will be maintained so as to yield fruitful results in the general question of disarmament.
ht the multilateral level, real progress towards disarmament remains elusive. This past May and June a special session of our Assembly, which had been expected to push a little further along the road to disarmament, ended without achieving the desired results. The failure of the special session to produce the desired results was discouraging, but it cannot and must not In any way signal the end of the disarmament effort. We must continuous to encourage the spirit of multilateralism.
The scourge of terrorism is still with us - terrorism perpetrated against innocents by individuals, groups of individuals and some States. It is a scourge that no explanation can justify, and it must be condemned unequivocally, regardless of its author. The typical imprint of what terrorism perpetrated by a State can do is there for all to see in the front-line States of southern Africa, the Middle East, Latin America and elsewhere where whole villages have been reduced to rubble and hundreds upon hundreds of graves of innocent victims of midnight commando raids and aerial bombardments dot the ravaged landscape like bales of hay. This is terrorism in every conceivable sense, and it must be condemned without equivocation.
I end my statement as I started it, by paying homage once more to this, our United Nations, for what it stands for to our Secretary-General for his inspiring and productive leadership·, and to his staff for their selfless devotion to their international duty. Our faith in this vital world institution remains strong and unstilted. It is our determination to preserve it, to strengthen it, to infuse it with a new sense of purpose and mission. 
